Exhibit 99.2 Safe Harbor Disclosure •This presentation contains forward-looking statements that reflect management's current views of future events and operations.These forward-looking statements are based on information currently available to the Company as of the date of this release.It is important to note that these forward- looking statements are not guarantees of future performance and involve risks, uncertainties, and other factors including, but not limited to, the ability of the Company to implement its strategy and expand its lending operations, that may cause the actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by such forward-looking statements. NASDAQ: CWBC •Community West Bank established in 1989 in Goleta, CA •Community West Bancshares formed in 1996 •5 full-service branch banking offices in Santa Barbara and Ventura counties 3 Branch Locations About Community West Bancshares •Three Core Business Lines: •Relationship Banking •Mortgage •SBA Lending •$633 Million in assets as of 12/31/11 •Business bank with a full range of products & services. Relationship Banking •Commercial lenders and branch managers average 25 years of experience •Over 3,100 loans totaling $1.5 Billion originated over the last 10 years •$188 Million loan portfolio on 12/31/11 Mortgage Lending •The Mortgage loan officers average 24 years of experience •Over $1.5 Billon in residential loan originations over the last 15 years •Approx. $400 Million in manufactured housing loan originations over the last 10 years SBA Lending •The SBA loan officers average 15 years of experience •Approx. $650 Million in SBA loan originationsover the last 8 years •7a & 504 loan portfolio of $155 Million on 12/31/11 First 90 Day Observations •Staff •Products & Services •Pricing •Markets •Customers •Culture •Policies & Practices •Lessons learned from portfolio performance Performance Strengths •2011 Core Earnings - $10.8M (pre-provision, pre- DTA) •4.58% net interest margin •12.7% core deposit increase •3.24% Loan Loss Allowance Bank Strengths •Willingness of staff •Commitment to community involvement (Over 22 years of community service) •Market share opportunity •Commitment to customer service Operational Restructuring Plan Optimize profit potential •Reposition the bank •Revisit and realign business initiatives “In a Nutshell” Business Initiatives •Address existing market opportunities •Identify future opportunities •Develop staff and products to address opportunities Action Taken To-Date •Expanded C&I and Agri-business staff •Defined residential mortgage service areas •Focused SBA production within California •Increased Tier 1 and Total Risk Based Capital •Completed a new 3 year strategic plan 2012 Goals •Focus on credit quality •Aggressive reduction of our non-performing assets •Increase new business relationships •Increase/expand fee based income •Ongoing efficiency improvements •Enhance investor relations program to provide improved stock liquidity •Aggressively implement the Strategic Plan CWB Management Team EXECUTIVE MANAGEMENT TEAM Charles G. Baltuskonis Executive Vice President and Chief Financial Officer Steven A. Rosso Executive Vice President and Chief Credit Officer James D. Grey SVP / Mortgage Division Sharon K. Brown SVP/Human Resources Director James K. Battaglia SVP / SBA Division SENIOR MANAGEMENT TEAM Gregory S. Morrisey SVP / Controller Chris Lem SVP / Compliance & Risk Mgmt. Cynthia M. Hooper SVP / Note & SBA Admin. Carlyn Smith SVP / Director of Operations Deborah L. Scott SVP / IT Director Michael Phlaum SVP / Community Banking Officer Why Community West Bank ? •Good location and markets •Bank consolidations create new opportunities •Experienced Board & Management •Good core earnings •Acceptable capital levels •High insider ownership Community West: Mission Statement Community West Bank is committed to enhancing shareholder value by consistently serving the business community with extraordinary customer service and competitive banking products throughout the communities we serve. Let’s Work Together!
